DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 5-10, 12-18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
Claims 1, 3, 5-7, 9, 10, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,145,764 B2 to Burton et al. (“Burton”).
Regarding claims 1, 6 and 13, Burton discloses a perforating gun assembly (Figs. 1A and 1B) comprising:
a first wellbore tool 110b having a first (gun) carrier (lower gun assembly 220, Fig. 2) extending in an axial direction, the first (gun) carrier 220 having a first maximum outer carrier diameter (annotated below as ODmax, Fig. 2);
a second wellbore tool 110a having a second carrier (comprising 210, Fig. 1B) extending in an axial direction, the second carrier 210 having a second maximum outer carrier diameter (the outer diameter of the tubular structure, Fig. 2); and
a tandem seal adapter (TSA) (the assembly of Fig. 3) comprising:
a TSA body 230 comprising:
a first TSA region (annotated below) having a first TSA outer diameter;

a shoulder surface (annotated below) formed between an outer surface of the first TSA region and an outer surface of the second TSA region (see Fig. 3),
a bore 320 extending through the TSA body 230; and
a bulkhead (switch 270) provided within the bore 320 and configured to provide electrical connectivity through the bore, the bulkhead comprising:
a non-conductive bulkhead body (330, Fig. 4B) provided within the bore and contacting the TSA body 230; and 
a first electrical contact 276c extending from a first end of the non-conductive bulkhead body 330 and in contact with the non-conductive bulkhead body (see Fig. 4B); 
wherein a portion of the first gun carrier 220 abuts with the shoulder surface (see Fig. 2);
wherein the TSA 230 is sealingly engaged with the first carrier 220 and the second carrier 210.

    PNG
    media_image1.png
    538
    808
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    671
    media_image2.png
    Greyscale

Regarding claims 3 and 16, Burton further discloses a first seal element 310b provided between the TSA 230 and the first carrier 220 in a radial direction (Fig. 2), the radial direction being perpendicular to the axial direction,
310a provided between the TSA 230 and the second carrier 210 in a radial direction (Fig. 2),
wherein the TSA 230 is connected to the first carrier 220 via the seal element (310b, Fig. 2),
the TSA 230 is connected to the second carrier 210 via the seal element (310a, Fig. 2)
Regarding claims 5, 12 and 20, Burton further discloses wherein the bulkhead further comprises: a second electrical contact 276a extending from a second end of the non-conductive bulkhead body 330;
wherein the first electrical contact is in electrical communication with the second electrical contact (wherein both contacts are part of conductive pin 275).
Regarding claim 7, Burton further discloses a TSA maximum radius portion (annotated above) extending from the TSA body in a radial direction, the radial direction being perpendicular to the axial
direction (see Fig. 3); wherein a portion of the first carrier 220 abuts the TSA maximum radius portion (Fig. 2); and a portion of the second carrier 210 abuts the TSA maximum radius portion (Fig. 2).
Regarding claims 9 and 14, Burton further discloses a first portion of the TSA (the left portion) is positioned inside the first carrier 220; and a second portion (the right portion) of the TSA is positioned inside the second carrier 210.
Regarding claims 10, 17 and 18, Burton further discloses 
a first TSA region (annotated above) having a first TSA outer diameter; 
a second TSA region (annotated above) having a second TSA outer diameter, the second TSA outer diameter being larger than the first TSA outer diameter; 
a third TSA region (annotated above) having a third TSA outer diameter, the third TSA outer diameter being smaller than the second TSA outer diameter; 
a first shoulder surface (annotated above) extending from an outer surface of the first TSA region to an outer surface of the second TSA region; and 

the second TSA region is disposed between the first TSA region and the third TSA region in the axial direction (Fig. 3); 
a portion of the first carrier 220 abuts the first shoulder surface (see Fig. 2); and 
a portion of the second carrier 210 abuts the second shoulder surface (see Fig. 2).
Claim Rejections - 35 USC § 103
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Burton as applied to claims 6 and 14 above, and further in view of US 2012/0247771 A1 to Black et al. (“Black”).
Regarding claims 8 and 15, Burton further discloses wherein the first carrier 220 comprises first threads (female threads, not annotated but clearly visible in at least Fig. 2); the second carrier 210 comprises second threads (female threads, not annotated but clearly visible in at least Fig. 2). Burton is silent regarding the first threads are engaged with the second threads and instead teaches engagement with respective male threaded ends of TSA 230. However, Black teaches an apparatus in the same field of endeavor (Fig. 10) comprising first and second carriers 14, 14 and a TSA 66 therebetween, the carriers 14, 14 comprising first and second threads 80, 82 which are engaged ¶[0035]. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Burton to have the first threads engage with the second threads, as taught by Black, in order to utilize a thread configuration known to be suitable for securing adjacent carriers together ¶[0035].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Prior art not relied upon but considered pertinent to applicant's disclosure is cited in the attached PTO-892 form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/JOSHUA T SEMICK/Examiner, Art Unit 3641